Title: To James Madison from Robert Were Fox, 7 June 1808
From: Fox, Robert Were
To: Madison, James



Esteemed Friend
Falmouth 7 June 1808

The Packet having made a Signal for sailing, I thought it proper to inform thee that yesterday arrived here the British Privateer Stag with six Spanish Gentlemen on board, two of them with dispatches to our Government, viz: the Viscount Matarrosa and Andw. Angel de la Vega, who embarked at Gijon and gave the Master of the Privateer 500 Guineas for bringing them here.  These two Gentlemen set off express for London, to request the assistance of the British Government.  They declared that the Spaniards in the neighbourhood of Gijon and throughout Spain, were much irritated against the French, & were resolved to oppose them.  They understood that the resistance would be general in Spain, tho’ they complained of want of arms, & add that they expected there would be 20,000 Men in Arms, very shortly, in the neighbourhood from which they came.
A Captain of the British Navy, who resides here is gone to London with them.
Wheat is advanced several shillings P Quar  I am most respectfully, Thy assured Friend

Rob W. Fox

